IN T`I~IE SUPREME COURT OF THE STATE OF DELAWARE

MARK P. FRANK, §
§ No. 544, 2015
Petitioner Below, §
AppelIant/Cross-Appellee, §
§ Court Below - Family Court
v. § of the State of Delaware
§
BAYLEE SMART (FRANK), § Petition No.: 14-06680
§ File No.: CNl4-01982
Respondent Below, §
Appellee/Cross-Appellant. §

Submitted: May 4, 2016
Decided: May 9, 2016

Before STRINE, ChiefJustice; HOLLAND and VAUGHN, Justices.
O R D E R

This 9"‘ day of May 2016, the Court having considered this matter on the briefs
filed by the parties has determined that the final judgment of the Family Court should
be affirmed on the basis of and for the reasons assigned by the F a1nily Court in its
order dated September 15, 201 5.

NOW, THEREFORE, IT IS HEREBY ORDERED that the judgment of the

Family Court be, and the same hereby is, AFFIRMED.

BY TI~IE COURT: